Citation Nr: 0106907	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  99-25 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than October 7, 
1992 for the grant of a 10 percent rating for a right 
shoulder disorder.

2.  Entitlement to service connection for prostatitis due to 
exposure to Agent Orange.

3.  Entitlement to service connection for sleep apnea due to 
exposure to Agent Orange.

4.  Entitlement to service connection for loss of the sense 
of smell due to exposure to Agent orange.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to October 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the veteran's claims 
listed above.  The veteran filed a timely appeal to these 
adverse determinations.

The issues of entitlement to service connection for 
prostatitis, sleep apnea, and loss of the sense of smell, all 
as due to exposure to Agent Orange, will be addressed in the 
REMAND section immediately following this decision.


FINDINGS OF FACT

1.  The RO has expended sufficient efforts to obtain all 
relevant evidence necessary for an equitable disposition of 
the appeal.
 
2.  The veteran's claim for an increased rating for his 
service-connected right shoulder disorder was received by VA 
on October 7, 1992.

3.  In a rating decision dated in January 1993, the RO 
granted an increased rating to 10 percent for the veteran's 
service-connected right shoulder disorder, effective October 
7, 1992, the date of receipt of the veteran's claim for 
increase.

4.  The evidence does not indicate that the veteran's right 
shoulder disorder was 10 percent disabling at any time during 
the one-year period prior to October 7, 1992.


CONCLUSION OF LAW

The criteria for the assignment of an effective date earlier 
than October 7, 1992 for a grant of an increased rating to 10 
percent for a right shoulder disorder have not been met.  38 
U.S.C.A. §§ 1110, 5107, 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.155, 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is satisfied that all relevant evidence has been 
obtained with respect to this claim and that all necessary 
notice has been furnished.  Accordingly, the Board finds that 
no further assistance to the appellant is required in order 
to comply with the duty to assist as mandated by statute.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified at 38 U.S.C.§§ 5103 and 
5103A, 5106-7). 

In a rating decision dated in March 1983, the RO originally 
granted the veteran's claim for service connection for a 
right shoulder disability, described as a scar, residuals of 
a shell fragment wound.  This disorder was rated as 
noncompensably (zero percent) disabling, effective November 
29, 1982. 

On October 7, 1992, the RO received a statement in support of 
claim from the veteran, in which he requested an increased 
rating for his service-connected right shoulder disorder.  In 
response, in January 1993 the RO issued a rating decision 
which increased the disability rating for the veteran's 
service-connected right shoulder disability from 
noncompensable to 10 percent disabling, effective October 7, 
1992, the date of the RO's receipt of the veteran's claim for 
such increase.  The veteran has appealed the effective date 
assigned, claiming that the effective date for this increase 
should be November 19, 1982, the date of the original grant 
of service connection for this disorder.  In support of his 
claim, he maintains that "the condition in Oct. of 92 which 
warranted an increase to 10 % was the very same as in 1982 
when I first filed my claim," and that a retroactive payment 
to that date is warranted.

The effective date provisions for awards of increased 
disability compensation include a general rule which is that 
an award based on a claim for increase of compensation 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a).  The corresponding VA 
regulation expresses this rule as "date of receipt of claim 
or date entitlement arose, whichever is later."  38 C.F.R. § 
3.400(o)(1).  Under the general rule provided by the law, an 
effective date for an increased rating may be assigned later 
than the date of receipt of claim -- if the evidence shows 
that the increase in disability actually occurred after the 
claim was filed -- but never earlier than the date of claim.  

The law provides an exception to this general rule governing 
claims "for increase" which exception governs awards "of 
increased compensation."  38 U.S.C.A. § 5110(a), (b)(2).  If 
the evidence shows that the increase in disability occurred 
prior to the date of receipt of claim, the RO may assign the 
earliest date as of which it is ascertainable that the 
increase occurred as long as the claim for the increased 
disability rating was received within one year of the date 
that the increase occurred.  38 U.S.C.A. § 5110(b)(2); 38 
C.F.R. § 3.400(o)(2); see Harper v. Brown, 10 Vet. App. 125 
(1997); see also VAOPGCPREC 12-98 (Sept. 23, 1998).

In Harper v. Brown, 10 Vet. App. 125, 126-27 (1997), the 
Court held that "38 U.S.C. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) are applicable only where the increase precedes 
the claim (provided also that the claim is received within 
one year after the increase)."  Id.  The Court further 
stated that the phrase "otherwise, date of receipt of 
claim" provides the applicable effective date when a 
factually ascertainable increase occurred more than one year 
prior to receipt of the claim for increased compensation.  
Id.; see VAOPGCPREC 12-98 at 2 (Sept. 23, 1998).  That is, 
because neither 38 U.S.C. § 5110(b)(2) nor 38 C.F.R. § 
3.400(o)(2) refer to the date of the claim as the effective 
date of an award of increased disability compensation, the 
effective date for increased disability compensation is the 
date on which the evidence establishes that a veteran's 
disability increased, if the claim is received within one 
year from such date.  The effective date of an increased 
rating would be the date of claim only if the claim is not 
received within the year following the increase in 
disability, as explained in Harper.  VAOPGCPREC 12-98 at 3.  
Thus, regardless of any evidence the veteran could present in 
support of his claim that he was 10 percent disabled in 1982 
due to his right shoulder disorder, an effective date in 1982 
could not now be assigned under current regulations, since it 
is more than one year prior to the October 7, 1992 date of 
receipt of his claim for increase.  However, as the effective 
date could potentially be up to one year prior to October 7, 
1992, pursuant to the regulations described above, the Board 
shall analyze whether there is evidence of record indicating 
that the veteran was 10 percent disabled at any time within 
one year prior to the RO's receipt of his claim for a right 
shoulder disorder on October 7, 1992.

The evidence of record relating to the severity of the 
veteran's right shoulder disorder during the one-year period 
in question consists of treatment records dated from July 
1991 to August 1992 from the Watson Clinic, a private health 
care facility, and a statement dated in August 1992 from 
Richard L. Rutherford, M.D., a physician at the Watson 
Clinic.  A review of these treatment notes reveals only two 
treatment notes that are relevant to the issue on hand - an 
examination report dated in August 1991 and an examination 
report dated in August 1992.  At the time of the August 1991 
examination, the veteran did not complain of any symptoms 
related to his right shoulder.  However, the general physical 
examination report did indicate that the veteran's 
extremities were symmetrical, without cyanosis, clubbing, 
edema or varicosities.  The examiner also noted that the 
veteran's joints had full range of motion and were without 
deformity or tenderness.  No relevant diagnosis was rendered 
following this examination.

At the time of the August 1992 examination, the veteran 
presented with complaints of pain in the right shoulder/neck 
area, as well as a sensation of numbness and tingling in the 
right hand and arm.  The veteran reported that he had been 
experiencing these symptoms for the previous three weeks.  He 
reported no history of trauma to the neck or arm area, 
although he did report a remote history of traumatic injury 
to the right.  On examination of the right shoulder, there 
was some minimal restriction to posterior rotation.  The 
veteran was able to elevate the arm without difficulty and 
reach across the front and back of his torso without pain.  
There was no point tenderness over the shoulder.  The 
examiner diagnosed the following disorders:  right arm 
numbness associated with pain in the shoulder and neck area, 
rule out cervical disc disease as cause; muscular back pain; 
and hypertension.  The examiner stated that an x-ray of the 
veteran's right shoulder would be ordered.  A review of this 
x-ray, taken later that same day, indicated the presence of 
three metallic densities in the region of the right deltoid 
and acromioclavicular joint.  These were noted to probably 
represent foreign bodies embedded in the soft tissue from a 
previous injury.  There was no bone abnormality noted.  The 
examiner diagnosed a previous shrapnel injury, no bone 
abnormality.

Also relevant is a short statement from Dr. Rutherford to the 
veteran, dated a few days later in August 1992, in which he 
informed the veteran of the x-ray findings indicated above.  
No other findings or diagnoses were provided in this 
statement.

In evaluating this claim, the Board notes that in the same 
January 1993 rating decision at issue, the RO specifically 
denied the veteran's claim for service connection for 
muscular back pain and numbness of the right arm.  Therefore, 
these symptoms cannot be considered in evaluating the 
severity of the veteran's residuals of a shell fragment wound 
to the right shoulder.

At all times relevant to this appeal, the veteran's residuals 
of a shell fragment wound of the right shoulder were 
evaluated by analogy to the provisions of 38 C.F.R. § 4.118, 
Diagnostic Code (DC) 7805, pursuant to which the severity of 
scars is rated.  DC 7805 states that scars are to be rated 
based on limitation of function of the part affected.  A 
review of the evidence described above reveals no evidence 
that the only identified residuals of the veteran's shell 
fragment wound of the right shoulder, i.e., a small scar of 
the right shoulder area and three metallic shell fragments 
retained in the soft tissue, were symptomatic in any way, or 
affected the functioning of any part.  On the contrary, 
physical examinations showed that the veteran's right 
shoulder joint had a full range of motion, with no evidence 
of deformity or tenderness, and an x-ray showed no evidence 
of any bony abnormality.  As no limitation of right shoulder 
joint, muscle, or nerve function was shown by the evidence, 
there was no basis for the assignment of a compensable (10 
percent) evaluation prior to October 7, 1992.  Thus, the 
Board finds that the veteran's claim of entitlement to an 
effective date earlier than October 7, 1992 for the grant of 
a 10 percent rating for the veteran's right shoulder disorder 
must be denied.


ORDER

An effective date earlier than October 7, 1992 for the grant 
of a 10 percent rating for the veteran's service-connected 
right shoulder disorder is denied.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VARO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

The Board further finds that, under the duty to assist noted 
above, there is an additional reason to REMAND these claims.  
Under the provisions of 38 C.F.R. § 3.309(e) (1998), if a 
veteran was exposed to an herbicide agent during active 
military, naval, or air service, the diseases set forth in 38 
C.F.R. § 3.309(e) shall be service connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met even though 
there is no record of such disease during service, provided 
that the rebuttable presumption provisions of § 3.307(d) are 
also satisfied.  These diseases include chloracne, Hodgkin's 
disease, multiple myeloma, Non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers, and soft-tissue 
sarcoma.  Further, according to 38 C.F.R. § 3.307(a)(6)(iii), 
a veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at § 3.309(e) shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  The last date on which such a veteran shall be 
presumed to have been exposed to an herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the Vietnam era.  Id.

The Board initially observes that in the August 1998 rating 
decision on appeal, the RO noted that the veteran was 
"presumed to have been exposed to Agent Orange" due solely 
to his presence in the Republic of Vietnam during the Vietnam 
era.  Subsequent to the issuance of this rating decision, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a precedential decision which clarified that this 
presumption of inservice herbicide exposure applies only in 
cases where a veteran both served in the Republic of Vietnam 
during the designated time period and subsequently developed 
one of the diseases listed in 38 C.F.R. § 3.309(e), as 
described above.  McCartt v. West, 12 Vet. App. 164, 168 
(1999).  However, since the regulations do not operate to 
exclude the traditional approach to service connection 
claims, service connection may be established, without the 
benefit of a legal presumption, based upon evidence that the 
veteran was exposed to an herbicide in service and medical 
evidence that he has a disorder etiologically related to 
herbicide exposure. 38 U.S.C.A. § 1110; Combee v. Brown, 34 
F.3d 1039, 1043-5 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 
1239 (Fed. Cir. 1997).

A review of the diseases which may be presumptively service 
connected under 38 C.F.R. § 3.309(e) reveals that 
prostatitis, sleep apnea, and loss of the sense of smell are 
not included among the listed disorders.  Therefore, the 
veteran is unable to take advantage of the presumptive 
provisions of this regulation, and must provide evidence that 
he:  (1) was exposed to Agent Orange in service; and (2) that 
he currently suffers from prostatitis, sleep apnea, and loss 
of the sense of smell which are related to such exposure.

Therefore, the veteran's claims turn in significant measure 
on whether the veteran was actually exposed to Agent Orange 
while serving in Vietnam.  However, it does not appear that 
any effort has been undertaken through the service department 
to determine whether he was exposed.  If exposure is 
demonstrated, then development may be necessary to determine 
whether the veteran's claimed disorders, if currently 
present, are etiologically related to that exposure.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to accord the veteran 
due process of law, the Board finds that further development 
with respect to the issues on appeal in this case, as 
specified below, is warranted.  Accordingly, this case is 
REMANDED to the RO for the following actions:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  

2.  The RO should then provide pertinent 
service information regarding the 
veteran's service in Vietnam during the 
Vietnam era, including his unit 
assignments in Vietnam, to the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR).  USASCRUR should be 
requested to verify whether the veteran 
was exposed to Agent Orange during 
service.

3.  If, but only if, service exposure to 
Agent Orange is verified, the claims file 
should be referred to a physician with 
appropriate expertise for review.  The 
examiner is requested to determine 
whether it is at least as likely as not 
(i.e., at least a 50 percent probability) 
that the veteran developed prostatitis, 
sleep apnea, or the loss of the sense of 
smell due to exposure to Agent Orange in 
Vietnam.  A complete rationale should be 
provided for any opinions or conclusions 
expressed.

4.  Then, after undertaking any further 
indicated development, the RO should 
readjudicate the issues of entitlement to 
service connection for prostatitis, sleep 
apnea, and loss of the sense of smell due 
to exposure to Agent Orange.  The 
veteran's claims should be readjudicated 
with consideration of all pertinent law, 
regulations, and Court decisions, and any 
additional action required to comply with 
the notice and development requirements 
of the Veterans Claims Assistance Act of 
2000 should also be undertaken.  If any 
of the veteran's claims remains denied, 
he and his representative should be 
provided with a Supplemental Statement of 
the Case, which includes any additional 
pertinent law and regulations.  The 
applicable response time should be 
allowed.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The purpose of this REMAND is to obtain additional 
development and adjudication, and the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The appellant has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.


		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 



